TORBERT, Chief Justice
(concurring specially).
I agree that the plaintiffs are within the coverage of Code 1975, § 36-21-10, and are entitled to the minimum starting salary set out therein. The statute defines the term “law enforcement officer” as “any person whose duties involve police work and who are [sic] designated law enforcement officers by the Alabama Peace Officers Minimum Standards Act.” Code 1975, § 36-21-10(e) (Cum.Supp.1984). I believe the duties of wardens, jailers, and radio dispatchers obviously involve “police work,” and I can see no implication in the statute that one must be an “on-the-street” policeman to be entitled to its benefits. Also, it is undisputed that the plaintiffs were qualified under the Alabama Peace Officers Minimum Standards Act. See, Code 1975, § 36-21-46. By the plain wording of the statute, these plaintiffs are covered and are entitled to the established minimum starting salary.